Citation Nr: 1030037	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-28 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to lumbar spine disability.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran (who is identified in the record as a current VA 
employee) had active naval service from February 1969 to December 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2005 and May 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

This case was remanded by the Board in September 2008 for 
additional development.  That development having been completed 
to the Board's satisfaction, these issues are properly before the 
Board for appellate review.  

Consideration of the appellant's claim for service connection for 
sleep apnea is deferred pending completion of the development 
sought in the remand that follows the decision below. 


FINDINGS OF FACT

1.  The Veteran has a mood disorder with depressive features that 
is secondary to chronic pain from service-connected knee and back 
disabilities.  

2.  The Veteran does not have erectile dysfunction that is 
related to his military service.  



CONCLUSIONS OF LAW

1.  The Veteran's diagnosed mood disorder with depressive 
features is proximately due to, or aggravated by, his service-
connected knee and back disabilities.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).  

2.  The veteran does not have erectile dysfunction that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2005, 
May 2006, February 2007, and November 2008.  Although the 
complete notice required by the VCAA was not provided until after 
the RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).     

The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file, post-service medical 
records, and Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  The Board 
notes that the Veteran submitted additional argument and a copy 
of a DD Form 215, Correction to DD Form 214, Certificate of 
Release or Discharge From Active Duty, after the AOJ issued its 
most recent SSOC in March 2010.  While the AOJ did not thereafter 
issue another complete SSOC, it did include in the record a 
statement that the new argument and evidence had been considered, 
but that the newly received information did not change the 
decision of the March 2010 SSOC.  The Board finds that in this 
succinct statement the AOJ was in substantial compliance with the 
requirement that the Veteran be informed via a SSOC when there 
are any material changes in, or additions to, the information 
included in the SOC or any prior SSOCs.  See 38 C.F.R. § 19.31 
(2009); see also Mayfield v. Nicholson, 19 Vet. App. 103, 130 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (2006) (notice letter to claimant was in substantial 
compliance with regulation).  VA has no duty to inform or assist 
that was unmet.  

II.  Depression

The Veteran contends that he has depression that he believes is 
etiologically related to his service-connected lumbar spine 
disability.  

The Veteran's case file contains many treatment records 
diagnosing and showing treatment for depression.  Typical is a 
July 2007 report from his treating psychiatrist, S.N., M.D.  Dr. 
N. noted that the Veteran expressed a depressed mood mainly 
because of pain in various body parts.  A diagnosis was made 
utilizing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria.  The 
DSM-IV Axis I (clinical disorders and other conditions that may 
be a focus of clinical attention) diagnosis was mood disorder not 
otherwise specified (NOS), r/o bipolar disorder, r/o cyclothymic 
disorder.  Axis II (personality disorders and mental retardation) 
diagnosis was deferred.  The Axis III (general medical 
conditions) diagnoses included osteoarthritis of the knees, 
cervical and lumbar spine, shoulders, s/p knee replacement, 
peripheral neuropathy, and obesity.  In Axis IV (psychosocial and 
environmental problems) the examiner noted occupational 
difficulties and limited social support network.  The Axis V 
(global assessment of functioning (GAF) score) report was 6o.  

A May 2009 VA neurological note indicated that the Veteran was 
being seen for longstanding neck and leg pain, and cervical and 
lumbar degenerative joint disease, and was being seen that day 
for a follow-up related to a left shoulder complaint related to a 
fall several years before.  In the course of the interview the 
Veteran related that he felt that his depression had been worse 
lately, mostly because of ongoing struggles with his wife's 
fibromyalgia and behavioral changes related to her medications.  

Another typical psychiatric note, a November 2009 psychiatry 
outpatient note by a psychiatry resident, noted that the Veteran 
was endorsing improved mood with less irritability.  He reported 
marital difficulties related to difficulties in broaching with 
his wife the topic of budgeting family finances.  The DSM-IV Axis 
I diagnoses were recurrent major depressive disorder and ADHD, 
predominantly inattentive type.  Axis II diagnosis was deferred.  
The Axis III diagnoses included degenerative joint disease, 
arthritis, s/p knee replacement, peripheral neuropathy, and 
obesity.  In Axis IV the examiner identified the veteran's 
problems as problems with primary social supports, and marital 
relationship.  The Axis V GAF score was 65.  

On remand the Veteran was afforded a VA nexus examination in 
December 2009.  The examiner noted in great detail the Veteran's 
medical and psychiatric history, including claims of having been 
traumatized while serving aboard a ship that came under fire, and 
being involved in fighting a fire below decks.  The examiner 
noted earlier entries in the Veteran's case file that indicate 
that the Veteran's spinal condition causes exacerbations of 
depression and irritability, and that an earlier care provider 
noted that the Veteran experienced significant emotional distress 
that likely contributes to and is a consequence of the Veteran's 
negative experience of pain.  The Veteran complained of anxiety 
and depression, each of which he rated as a five or six on a 
scale of ten.  

The DSM-IV Axis I diagnoses were mood disorder with depressive 
features due to chronic pain from bilateral knee disabilities, 
back strain, minimal disc herniations, and anterior thigh 
numbness; PTSD.  There was no diagnosis in Axis II.  In Axis III 
the examiner referred the reader to the medical records.  In Axis 
IV the examiner identified problems with the Veteran's primary 
support group, problems related to social environment, and 
occupational problems.  The Axis V GAF score was 45.  The 
examiner did not elaborate at all on his diagnosis of PTSD.  In 
summation, though, the examiner reiterated that the Veteran's 
mood disorder with depressive features is due to his service-
connected disabilities.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Here, there is credible medical evidence that the Veteran has 
been diagnosed with a mental disorder, variously identified as 
depression or mood disorder with depressive features.  However, 
the Board notes that the Veteran's STRs contain no evidence of 
depression while in service, nor is there any evidence in his 
post-service medical records that depression was diagnosed until 
many years after leaving service.  Service connection on a direct 
basis therefore is not warranted.  

While there is no evidence of an in-service event or occurrence 
related to his depressive disorder, there is competent medical 
evidence that his depressive disorder is etiologically related to 
his service-connected bilateral knees and spine disorders.  Based 
on all of the evidence of record, the Board finds that the 
preponderance of the probative evidence supports award of service 
connection for the Veteran's depressive disorder based on its 
being proximately due to or the result of pain resulting from his 
service-connected bilateral knees and spine disabilities.  (Since 
the Board is granting service connection for this mental 
disorder, it need not address the December 2009 VA examiner's 
secondary diagnosis of PTSD.  See 38 C.F.R. § 4.14 (evaluation of 
the same manifestations under different diagnoses is to be 
avoided).)  

III.  Erectile dysfunction

The Veteran contends that he has erectile dysfunction (ED) that 
he believes should be service-connected.  The record shows that 
the Veteran has complained of ED for several years.  However, 
while there are treatment records related to the Veteran's 
complaints of ED, there is no competent medical evidence relating 
his claimed ED to any of his service-connected disabilities.  

A September 2004 urology consult note indicates that the Veteran 
was referred due to complaints of progressive ED for two months.  
The consult note itself noted that the Veteran had had ED for the 
last two years, but that it was in the last nine months that he 
had been unable to maintain any erection.  He reported having 
tried Viagra with limited success, and reported that there were 
few opportunities for sexual activity due to his wife's 
fibromyalgia.  This physician offered no opinion as to the 
etiology of the Veteran's ED.  

A July 2008 consult note from a VA andrology clinic noted the 
Veteran's complaints of ED that began following a back injury in 
about 2002.  After reviewing the Veteran's medical history and 
examining him, the examiner noted that "it appears" that the 
Veteran's ED and decrease in libido "might" be secondary to 
both organic and psychological risk factors, but that the exact 
etiology of his sexual dysfunction remained unclear.  He noted 
that the Veteran has a history of several organic risk factors 
that "could be" contributing to the Veteran's sexual 
dysfunction, including medications being taken, long-standing 
history of back pain, and obesity.  It was also noted that the 
Veteran has several psychological risk factors, such as 
depression, decreased intimacy with his wife, and increase in 
conflict with his wife, that "could also" be contributing.  

As noted, generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Caluza, supra.  As was the case with his depression 
claim, the Board can find no evidence of complaints or treatment 
related to the claimed ED either in the Veteran's STRs or in 
post-service treatment records that would warrant service 
connection either on a direct or presumptive basis.  Rather, the 
Veteran claims that his ED is related to his service-connected 
lumbar spine disability.  

As was also discussed in connection with the Veteran's depression 
claim, service connection may be granted for a disability that is 
proximately due to or the result of a service-connected disease.  
38 C.F.R. § 3.310(a).  Here, while there is evidence of a current 
ED disability, there is insufficient credible medical evidence of 
a nexus between the Veteran's ED and his service-connected 
disabilities on which to base service connection.  

The Board acknowledges the Veteran's contention that he has ED 
that is related to his service-connected back disability.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the etiology 
of this disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the 
Veteran's own assertions as to the etiology of his ED have no 
probative value.  

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As noted, the Veteran's lay opinion is of 
no probative value, and the only relevant medical opinion is too 
speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by 
using the term "could," without supporting clinical data or 
other rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical opinion); 
see also Bostain v. West, 11 Vet.App. 124, 127 (1998) (a medical 
opinion expressed in terms of "may," also implies "may or may 
not" and therefore is too speculative to establish a plausible 
claim (citing Obert v. Brown, 5 Vet. App. 30, 33 (1993))); 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (speculative 
medical opinion as to causation cannot establish a medical nexus 
to service).  

Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service connection 
claim.  The Veteran's claimed erectile dysfunction is not 
traceable to disease or injury incurred in or aggravated during 
active military service, nor is it etiologically related to any 
of his service-connected disabilities.  

ORDER

Entitlement to service connection for depression is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to lumbar spine disability, is denied.  


REMAND

The Veteran has been diagnosed with sleep apnea, which he 
contends is related to his military service.  In addition to his 
own averment, he has provided a statement from D. K., a service 
buddy who slept in the same compartment aboard ship that he did.  
In his statement, Mr. K. stated that the Veteran would snore 
loudly after he was involved with boiler room work that resulted 
in a lot of dust and rust being in the air.  He stated that, just 
as he was getting up from his bed, which was about eight feet 
from the Veteran's, to slap him, the Veteran would sometimes stop 
snoring and breathing.  

The Veteran was afforded a VA nexus examination in December 2009 
in connection with this claim.  The examiner opined that the 
Veteran's sleep apnea is less than likely as not (i.e., less than 
50/50 probability) caused by or a result of the Veteran's 
military service.  Among other things, the examiner concluded 
that the Veteran's weight gain since military service is likely 
to be a major risk factor for the development of his sleep apnea, 
though he did not directly attribute the cause of the Veteran's 
sleep apnea to the weight gain, or attribute the weight gain to 
any specific source.  

In a December 2009 statement, the Veteran acknowledged that 
weight gain is a major risk factor for sleep apnea, but also 
claimed that his service-connected right knee disability has kept 
him from exercising as he once used to do.  Thus, the Veteran 
impliedly claims that his sleep apnea is secondary to his 
service-connected right knee disability.  VA regulations provide 
that disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

There is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the Veteran's own 
assertions as to the etiology of his sleep apnea have no 
probative value.  The Board therefore must remand in order to 
obtain a credible medical opinion as to whether it is at least as 
likely as not that the Veteran's sleep apnea can be attributed to 
his weight gain since service, and if so, whether it is at least 
as likely as not that that weight gain can be attributed to any 
of the Veteran's service-connected disabilities.  

Accordingly, the veteran's case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should arrange for the veteran 
to undergo a VA examination by a physician 
with appropriate expertise to determine the 
etiology of the Veteran's sleep apnea.  

The examiner must provide a medical 
opinion, based on review of the evidence of 
record and his/her examination of the 
veteran, as to whether the Veteran's sleep 
apnea is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) caused by the Veteran's 
post-service weight gain.  

If it is opined that the Veteran's sleep 
apnea is more likely than not or at least 
as likely as not attributable to his post-
service weight gain, the examiner should 
also provide a medical opinion as to 
whether it is more likely than not, at 
least as likely as not, or less likely than 
not that the post-service weight gain was 
caused by any/all of the Veteran's service-
connected disabilities.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

The veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.    

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the AOJ.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


